Citation Nr: 0216912	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-24 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a fracture to 
the right femur, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



REMAND

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) in Seattle, Washington.  
The veteran filed a timely Notice of Disagreement and, after 
the RO issued a Statement of the Case, filed a timely 
Substantive Appeal.

In the veteran's Substantive Appeal dated and received in 
December 2000, the veteran indicated that he desired a 
hearing at his local regional office (RO) before a member of 
the Board.   The record does not reflect that he was 
provided with a hearing before a member of the Board at the 
RO or that this request was ever withdrawn.  Although 
several attempts have been made by the RO and the Board to 
clarify whether the veteran still wants a hearing, he has 
not replied.  Consequently, the Board has no option but to 
remand the case to the RO for a travel Board hearing. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should make appropriate 
arrangements for the veteran to be 
scheduled for a travel board hearing.  
It should be noted that the veteran 
currently resides in Oregon.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



